Citation Nr: 0916946	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  08-02 405	)	DATE
	)
	)


On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)  
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from November 1942 to August 
1945.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision, in 
which the RO denied service connection for the cause of the 
Veteran's death.  The appellant filed a notice of 
disagreement (NOD) in September 2007, and the RO issued a 
statement of the case (SOC) in December 2007.  The appellant 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in January 2008.

In April 2009, a Deputy Vice-Chairman of the Board granted 
the motion of the appellant's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran's death certificate lists the immediate cause 
of death as pneumonia; no underlying condition or significant 
condition contributing to death is listed. 

3.  At the time of the Veteran's death in October 2006, 
service connection was in effect for generalized anxiety 
disorder, rated as 100 percent disabling, and for malaria, 
and status post excision of cystic mass from back of neck, 
each rated as noncompensably disabling.  

4.  Although medical opinion evidence links the pneumonia 
resulting in the Veteran's death to CAD, no cardiovascular 
problems were shown until decades after the Veteran's 
separation from service; and there is no competent evidence 
or opinion that there exists a medical nexus (or, 
relationship) between cardiovascular disability and either 
service or service-connected disunity.  

5.  There is no competent medical evidence or opinion even 
suggesting that a disability of service origin caused or 
contributed substantially or materially to cause the 
Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Specific to a claim for dependency and indemnity compensation 
(DIC) benefits, to include for service connection for the 
cause of the Veteran's death, VA's notice requirements 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a December 2006 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate her claim for service 
connection for the cause of the Veteran's death.  This letter 
also informed appellant of what information and evidence must 
be submitted by her and what information and evidence would 
be obtained by VA.  The December 2006 VCAA letter also 
requested that the appellant submit any pertinent evidence in 
her possession (consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect).  

A September 2007 letter provided the appellant general 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the September 2007 
letter, and opportunity for the appellant to respond, the 
December 2007 SOC reflects readjudication of the claim.  
Hence, the appellant is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

As regards the Hupp requirements, the Board notes that 
neither the December 2006 letter nor the September 2007 
letter listed the disabilities for which the Veteran had been 
granted service connection during his lifetime, or explained 
the evidence and information needed to substantiate a DIC 
claim based on a condition not yet service-connected.  
However, written statements by and on behalf of the appellant 
clearly indicate her awareness of these requirements.  

In statements submitted with her NOD and substantive appeal, 
the appellant has detailed her belief that the Veteran's 
service-connected psychiatric disability contributed to his 
CAD, which contributed to the pneumonia that caused his 
death.  In a letter partially comprising her January 2008 
substantive appeal, the appellant stated "[a]lthough my 
husband's primary cause of death was pneumonia, a 
contributing factor (longstanding history of coronary heart 
disease) was a major cause of his death as stated in 
testimony given in writing by Dr. Edward Freccero 
(8/17/07)."  She further stated that, "I believe these 
cardiac issues were directly related to PTSD as they began 
when my husband's anxiety, depression and PTSD issues 
increased in severity in 1989-1994 resulting in the 100% 
rating."  Moreover, in written argument dated in April 2009, 
the appellant's representative provided a statement of the 
pertinent regulation governing cause of death claims and 
asserted that there is a relationship between psychiatric 
disability and CAD.  

The appellant and her representative have thus demonstrated 
an awareness of what is needed to substantiate the claim for 
service connection for the cause of the Veteran's death.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  
Consequently, any error in regard to notice was "cured by 
actual knowledge on the part of the claimant."  See Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, as well as VA and 
private treatment records, and the Veteran's death 
certificate.   Also of record and considered in connection 
with the appeal are various written statements provided by 
the appellant and by the Veteran's son and her 
representative, on her behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and cardiovascular-renal disease 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112;  38 C.F.R. §§ 3.307, 3.309. 

To establish entitlement to service connection for the cause 
of the Veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  To be considered a contributory cause of death, it 
must be shown that service-connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that service-connected 
disability casually shared in producing death; rather, a 
causal connection must be shown.  38 C.F.R. § 3.312(c)(1).

Considering the claim for service connection for the cause of 
the Veteran's death in light of the record and the governing 
legal authority, the Board finds that the claim must be 
denied.

The sole cause of death listed on the death certificate is 
pneumonia.  The approximate interval between the onset of 
pneumonia and death is listed as "months."  As such, even 
the death certificate does not suggest that the pneumonia 
resulting in the Veteran's death was chronic disability.  
Indeed, even though the appellant initially asserted that the 
Veteran had pneumonia in service, there is no documented 
complaint, finding, or diagnosis pertinent to pneumonia.  In 
fact, an undated medical history repot contains a notation 
that there was no history of pulmonary pneumonia.  The 
Veteran was treated in service for malaria, with associated 
respiratory symptoms.  Although the image is quite faint, 
there appears to be a stamp of "NORMAL" regarding the 
respiratory system on the report of examination for 
discharge.  Consistent with this finding, X-rays of the chest 
dated in July 1945 were found to be negative.  

The Board further notes the  there is no mention of any 
pneumonia until the time of the Veteran's death-more than 
six decades after the Veteran's discharge and service--nor is 
there any medical evidence or opinion suggesting a medical 
relationship between the pneumonia resulting in the Veteran's 
death and service, and neither the appellant nor her 
representative has presented or identified any such medical 
evidence or opinion.

Rather, the appellant principally asserts that the Veteran's 
service-connected psychiatric disability caused or 
contributed to the development of coronary artery disease 
(CAD), which in turn caused or contributed to cause the 
pneumonia, which is the immediate cause of death.  The 
appellant has submitted a medical opinion (dated August 13, 
2007) from the Veteran's private physician, Edward F. 
Freccero, M.D.  In that opinion, Dr. Freccero noted that the 
Veteran had longstanding CAD, and a coronary artery bypass 
grafting surgery conducted shortly before his death, and 
continued .  opined that  that continued cardiac issues 
contributed to his death.  Although pneumonia was the actual 
cause of death, Dr. Freccero stated that the Veteran's 
cardiac issues were a major contributing factor.  

Significantly, however, there is no competent evidence or 
opinion even suggesting that there existed a medical 
relationship between any cardiovascular disability suffered 
by the Veteran and his military service or any service 
connected disability.  The service treatment records are 
silent for any cardiovascular complaint, finding, or 
diagnosis pertinent cardiovascular diagnosis.  As with the 
respiratory system, a faint "NORMAL" regarding the heart 
and blood vessels can be seen on the service discharge 
examination report.  While the onset of CAD was earlier than 
that of pneumonia, it was still many decades after the 
Veteran's discharge from service.  Moreover, Dr. Frecero did 
not comment on the relationship between cardiovascular 
disability and either service or service-connected 
psychiatric disability (as alleged), and no medical opinion 
addressing this point has been presented or identified.  

It would appear that the primary evidence of record regarding 
the matter of medical nexus comes from the written statements 
of the appellant, the Veteran's son, and the appellant's 
representative.  The appellant also stated in her NOD that 
she was told by several local veterans' agents that there is 
a direct link between PTSD and coronary artery disease.  
However, to the extent that lay assertions  are being 
advanced to establish a medical relationship between the 
Veteran's death and service, such evidence must fail.  
Matters of diagnosis and medical relationship are within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the 
appellant nor any of the above-referenced individuals is 
shown to be other than a layperson without appropriate 
medical training and expertise, none is competent to render a 
persuasive opinion on a medical matter.  See, e.g., Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the Veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).




ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


